Citation Nr: 1043780	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-06 908	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the Appellant as the Veteran's 
surviving spouse to make her an eligible claimant for dependency 
and indemnity compensation (DIC).

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
1987.  He died in September 2006.  The Appellant is alleging she 
is entitled to recognition as his surviving spouse to, in turn, 
make her an eligible claimant for DIC.  She appealed to the Board 
of Veterans' Appeals (Board) from a March 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

As support for her claim for this recognition, the Appellant 
testified at a hearing at the RO in October 2010 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The Appellant and the Veteran were legally married in the 
state of California in November 2005

2.  The Veteran died in September 2006, so less than a year after 
their marriage.

3.  The Appellant and the Veteran had begun continuously 
cohabitating in March 2005, so more than one year before his 
death, but common law marriage is not recognized in California.

4.  The exception for a "deemed valid" marriage is 
inapplicable, as the record does not show the Appellant attempted 
to enter into a purported common law marriage with the Veteran, 
and without knowledge of a legal impediment to such marriage, at 
any time prior to their legally recognized marriage ceremony in 
November 2005.


CONCLUSION OF LAW

The basic criteria for eligibility for death benefits, including 
DIC as the Veteran's surviving spouse, are not met.  38 U.S.C.A. 
§§ 1102, 1310, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.52, 3.54, 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the Appellant's claim is being denied as a matter of 
law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA 
does not apply because the issue presented is solely of statutory 
and regulatory interpretation, and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, 
VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis-Whether the Appellant is Entitled to Recognition 
as the Veteran's Surviving Spouse to in turn Qualify her as an 
Eligible Claimant for DIC

The Appellant is seeking recognition as the Veteran's surviving 
spouse for the eventual purpose of establishing her entitlement 
to DIC.  The Board notes initially that records show the 
Veteran's two dependent children, from an earlier dissolved 
marriage, have been granted derivative death benefits (including 
compensation for the cause of his death) as his beneficiaries.

DIC is a payment made by VA to a "surviving spouse," child, or 
parent of a deceased Veteran because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5(a)(1).  

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2010).  VA defines a  
"marriage" as a marriage valid under the law of the place where 
the parties resided at the time of marriage, or the laws of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death; (4) and who, except as provided in 38 C.F.R. § 
3.55, has not remarried or has not since the death of the Veteran 
(and after September 19, 1962) lived with another person of the 
opposite sex and held herself out openly to the public to be the 
spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50(b).

The Board finds that the Appellant meets the definition of 
"surviving spouse."  Evidence indicates that the Veteran and the 
Appellant were legally married in November 2005 in the state of 
California, and remained married until the time of the Veteran's 
death in September 2006.  There is no evidence to dispute the 
fact that they lived together continuously from the date of the 
marriage (November 2005) to the date of the Veteran's death.  
There is also no indication in the record that the Appellant has 
remarried or lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of such 
other person.

However, there are other restrictions on DIC payment, set out in 
38 C.F.R. § 3.54(c).  DIC is only payable to the surviving spouse 
of a Veteran who died on or after January 1, 1957, who was 
married to the Veteran:  
(1) before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing the 
death of the Veteran was incurred or aggravated; or 
(2) for one year or more; or 
(3) for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  
38 C.F.R. § 3.54(c).

The Veteran was discharged from service in February 1987.  As the 
Appellant was not married to the Veteran until November 2005, she 
clearly does not meet the first requirement of marriage before 
the expiration of 15 years (so, until February 2002) after the 
termination of the period of service in which the injury causing 
death was incurred.  Additionally, the Veteran and the Appellant 
were only married for approximately ten months-unfortunately for 
her claim, this rule specifically requires at least one year of 
marriage at the time of death.  Moreover, there is no contention 
or evidence of record that she and the Veteran had any children 
together.  Therefore, the Appellant does not meet the 
requirements of 38 C.F.R. § 3.54(c) as a surviving spouse 
eligible for DIC based upon her marriage to the Veteran in 
November 2005.

She asserts that although they were married for less than a year, 
she should still be awarded DIC benefits since she and the 
Veteran had not anticipated his early death in September 2006, in 
the course of a lung-transplant operation.  She added, "If we 
were able to predict the future, maybe we would have put off the 
operation until our first anniversary."  See March 2007 notice 
of disagreement (NOD).  



The Board also considers the possibility that the Appellant and 
the Veteran had entered into a common law marriage and thereby 
satisfied the minimum one year marriage requirement to warrant 
eligibility for DIC benefits.  Again, marriage is valid under the 
law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50.  
California is the only jurisdiction for the possibility of a 
common law marriage, since the Veteran was a long-time California 
resident, and this was the jurisdiction where the Appellant and 
the Veteran resided together.  See 38 C.F.R. §§ 3.1(j), 3.50.  

The Appellant has offered uncontradicted testimony that she and 
the Veteran began to cohabitate as early as March 2005, when she 
moved out to California.  See personal hearing transcript, at 3.  
On the other hand, there is no indication that they had entered 
into a common law marriage in March 2005, or at any time prior to 
their actual California marriage ceremony in November 2005.  
Concerning this, the Board emphasizes that a de facto marriage or 
common law marriage is not recognized under California state law.  
See CAL. FAM. CODE § 300 (2008) (Consent alone does not 
constitute marriage.  Consent must be followed by the issuance of 
a license and solemnization.).

Absent a common law marriage, under certain circumstances, where 
the state requirements have not been met, there may be a 'deemed 
valid' marriage.  An attempted marriage will be 'deemed valid' 
if: (a) the attempted marriage occurred one year or more before 
the Veteran died; and (b) the claimant entered into the marriage 
without knowledge of the legal impediment; and (c) the claimant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant has 
been found to be entitled to gratuitous VA death benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  



In an opinion from the Office of VA General Counsel, the phrase 
"legal impediment" for the purposes of a deemed-valid marriage 
has been further defined.  See VAOPGCPREC 58-1991 (06-17-91).  In 
that decision, the General Counsel indicated that the lack of 
knowledge (of a legal impediment to marriage) requirement must 
have a broad meaning, encompassing lack of knowledge of the law 
prohibiting the marriage.  

In this case, the exception for a 'deemed valid' marriage simply 
does not apply.  The California law, which does not allow common 
law marriage, is "the law prohibiting the marriage" (in this 
case, a common law marriage).  While there is no question the 
Veteran and Appellant had a legal marriage when he died, the 
question here is, in part, whether the Appellant was ignorant of 
the law against common law marriages, and believed they had 
established a common law marriage since March 2005.  But here, 
there is no such evidence.

The Appellant noted that they became engaged on Thanksgiving Day 
in 2004, but indicated they intentionally waited to marry on the 
anniversary of that engagement, i.e., the following Thanksgiving 
Day in 2005 (November [redacted], 2005).  See March 2007 NOD.  She 
stated, "One year later, we officially married on [redacted]of 
November 2005.  We planned this date because we were so looking 
forward to our one-year anniversary on Thanksgiving Day."  Id.  
So, she readily admits that they did not intend to marry until 
their actual marriage ceremony in November 2005.  There is simply 
no evidence or contention that when the Appellant begin 
cohabitating with the Veteran in March 2005, she was also 
attempting to enter into a common law marriage, without knowledge 
that these were prohibited under California state law.  
Therefore, the exception for a 'deemed valid' marriage does not 
apply in this instance.



Payments of monetary benefits from the Federal Treasury must be 
authorized by statute, regardless of extenuating circumstances or 
claims of fairness.  See Davenport v. Principi, 16 Vet. App. 522 
(2002).  In other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled to 
the benefit.  Although the Veteran meets the definition of 
surviving spouse, she was not married to the Veteran for more 
than a year at of his death, and she is therefore not entitled to 
DIC benefits under VA law and regulation.  

The Board is sympathetic to the Appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the Appellant's claim 
fails because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  Sabonis, 6 Vet. App. 
426.  


ORDER

The claim for eligibility for DIC benefits, as a surviving 
spouse, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


